Name: Commission Regulation (EEC) No 352/82 of 15 February 1982 on the supply of common wheat flour for the International Committee of the Red Cross as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 45/8 Official Journal of the European Communities 17. 2 . 82 COMMISSION REGULATION (EEC) No 352/82 of 15 February 1982 on the supply of common wheat flour for the International Committee of the Red Cross as food aid Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (6), as last amended by Regulation (EEC) No 3323/81 Q ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; &gt; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organ ­ ization of the market in cereals ('), as last amended by Regulation (EEC) No 3808/81 (2), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (*), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas, on 19 May 1981 , the Council of the Euro ­ pean Communities has expressed its intention to grant, under a Community measure, 1 507 tonnes of cereals for the International Committee of the Red Cross under its food-aid programme for 1981 ; HAS ADOPTED THIS REGULATION : Article 1 The United Kingdom intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 February 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 382, 31 . 12. 1981 , p. 37 . (3) OJ No L 281 , 1 . 11 . 1975, p . 89 . (4) OJ No 106, 30 . 10 . 1962, p . 2553/62. 0 OJ No L 263 , 19 . 9 . 1973, p . 1 . ( «) OJ No L 192, 26 . 7. 1980, p . 11 . O OJ No L 334, 21 . 11 . 1981 , p . 27. 17. 2. 82 Official Journal of the European Communities No L 45/9 ANNEX la 1 . Programme : 1981 2. Recipient : International Committee of the Red Cross (ICRC) 3 . Place or country of destination : Sudan 4. Product to be mobilized : common wheat flour 5 . Total quantity : 500 tonnes (685 tonnes of common wheat) 6. Number of lots : one (in two parts of 250 tonnes) 7. Intervention agency responsible for conducting the procedure : Intervention Board for Agricultural Produce, Fountain House, 2 West Mall, UK-Reading RGI 7QW, Berks , (telex 848 302) 8 . Method of mobilizing the product : intervention 9. Characteristics of the goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 14 % maximum  protein content : 10-5% minimum (N x 6-25 on dry matter)  ash content : 0-62 % maximum referred to dry matter 10 . Packaging :  in new bags (') :  jute sacks lined with cotton sacks, of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking of the bags : a red cross 15 x 15 cm followed by first part : 'ERY-84  PART ONE / WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION', second part : 'ERY-84  PART TWO / WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION' 1 1 . Port of shipment : a Community port 1 2. Delivery stage : cif 13 . Port of landing : Port Sudan 14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 9 March 1982 16. Shipment period : April 1982 17. Security : 12 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital R'. No L 45/ 10 Official Journal of the European Communities 17 . 2 . 82 BILAG lb  ANHANG lb  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  ¡6  ANNEX lb  ANNEXE lb  ALLEGATO lb  BIJLAGE lb Partiets nummer Indskibningshavn MÃ ¦ngde (t) Lagerindehaverens navn og adresse Lagerplads Nummer der Partie Verschiffungshafen Menge (t) Name und Adresse des Lagerhalters Ort der Lagerhaltung 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Ã ¤Ã Ã ½Ã ¿Ã ¹ "Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Ã ¤Ã ÃÃ ¿Ã  Ã ¬ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Number of lot Port of shipment Tonnage Address of store Town at which stored NumÃ ©ro du lot Port d'embarquement Tonnage Nom et adresse du stockeur Lieu de stockage Numero della partita Porto d'imbarco Tonnellaggio Nome e indirizzo del detentore Luogo di accantonamento Nummer van de partij Haven van inlading Hoeveelheid (t) Naam en adres van de depothouder Adres van de opslagplaats 1 FÃ ¦llesskabshavne Hafen der Gemeinschaft Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Community port Port de la CommunautÃ © Porto della ComunitÃ Haven van de Gemeenschap 685 Spillers French Milling Co. Ltd, Avon Silo, Avonmouth  Old Docks, Bristol BS 1 1 9DL Avonmouth/Bristol 17. 2 . 82 No L 45/ 11Official Journal of the European Communities ANNEX Ila 1 . Programme : 1981 2. Recipient : International Committee of the Red Cross (ICRC) 3 . Place or country of destination : Ethiopia 4. Product to be mobilized : common wheat flour 5 . Total quantity : 600 tonnes (822 tonnes of common wheat) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Intervention Board for Agricultural Produce, Fountain House, 2 West Mall, UK-Reading RGI 7QW, Berks , (telex 848 302) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 4 % maximum  protein content : 10-5% minimum (N x 6-25 on dry matter)  ash content : 0-62 % maximum referred to dry matter 10 . Packaging :  in new bags (') :  jute sacks lined with cotton sacks, of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking of the bags : a red cross 15 x 15 cm followed by ETH-32 / WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION / ASSAB' 1 1 . Port of shipment : a Community port 1 2. Delivery stage : cif 13 . Port of landing : Assab 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 9 March 1982 16 . Shipment period : April 1982 17 . Security : 12 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital R'. No L 45/ 12 Official Journal of the European Communities 17. 2 . 82 BILAG IIb  ANHANG IIb  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  116  ANNEX IIb  ANNEXE IIb  ALLEGATO IIb  BIJLAGEJib Partiets nummer Indskibningshavn MÃ ¦ngde (t) Lagerindehaverens navn og adresse Lagerplads Nummer der Partie Verschiffungshafen Menge (t) Name und Adresse des Lagerhalters Ort der Lagerhaltung 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Ã ¤Ã Ã ½Ã ¿Ã ¹ Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Ã ¤Ã ÃÃ ¿Ã  Ã ¬ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Number of lot Port of shipment Tonnage Address of store Town at which stored NumÃ ©ro du lot Port d'embarquement Tonnage Nom et adresse du stockeur Lieu de stockage Numero della partita Porto d'imbarco Tonnellaggio Nome e indirizzo del detentore Luogo di accantonamento Nummer van de partij Haven van inlading Hoeveelheid (t) Naam en adres van de depothouder Adres van de opslagplaats 1 FÃ ¦llesskabshavne Hafen der Gemeinschaft Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Community port Port de la CommunautÃ © Porto della ComunitÃ Haven van de Gemeenschap 822 Spillers French Milling Co. Ltd, Avon Silo, Avonmouth  Old Docks, Bristol BSll 9DL Avonmouth/Bristol